Name: Commission Decision No 3650/84/ECSC of 21 December 1984 laying down the conditions and criteria for the application of Article 14e of Decision No 2177/83/ECSC and Article 8 of Decision No 234/84/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1984-12-22

 Avis juridique important|31984S3650Commission Decision No 3650/84/ECSC of 21 December 1984 laying down the conditions and criteria for the application of Article 14e of Decision No 2177/83/ECSC and Article 8 of Decision No 234/84/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry Official Journal L 335 , 22/12/1984 P. 0064 - 0066 Spanish special edition: Chapter 13 Volume 18 P. 0150 Portuguese special edition Chapter 13 Volume 18 P. 0150 *****COMMISSION DECISION No 3650/84/ECSC of 21 December 1984 laying down the conditions and criteria for the application of Article 14e of Decision No 2177/83/ECSC and Article 8 of Decision No 234/84/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 2177/83/ECSC of 28 July 1983 on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry (1), and in particular Article 14e thereof, Having regard to Commission Decision No 234/84/ECSC of 31 January 1984 on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry (2), and in particular Article 8 thereof, Whereas: 1. Aim of Article 14e of Decision No 2177/83/ECSC and Article 8 of Decision No 234/84/ECSC: The purpose of the Articles is to enable the Commission to limit to a maximum of 3 % the loss of relativity during a quarter by a company not benefiting, or benefiting relatively less than Community undertakings viewed as a whole, from the Articles concerning adjustments in the form of supplementary quotas. The position on quota must be corrected category by category, with the proviso that the undertaking must also be suffering a 'substantial loss' in all the categories it produces. It is the Commission's responsibility to lay down the conditions and criteria for application to enable the principle established by the above Articles to be realized. 2. Eligibility The loss of relativity per category must exceed 3 %. By definition, the condition of 'substantial loss' in all categories produced does not apply to 'mono-producers'. In order to avoid discrimination between 'mono-production' and 'multi-producers' the 'substantial loss' suffered by 'multi-producers' in all categories provided should be fixed at over 3 %. 3. Calculation of 'basic quotas' The part of the loss of relativity in excess of 3 % to be fully compensated is that suffered 'during a quarter'; the 'basic quotas' resulting solely from the application of the abatement rates should therefore be compared with the undertaking's reference figures during that quarter and the final quotas for the quarter, including any adjustment to the quotas. Pursuant to the provisions of Article 14e of Decision No 2177/83/ECSC and of Article 8 of Decision No 234/84/ECSC, the reference figures to be taken into consideration are those calculated in accordance with the provisions of Articles 6 and 7 of the above Decisions, including the adjustments obtained by the application of Article 14d of the former Decision. The reference figures taken into consideration should also include adjustments made thereto at a later date under the regime of Decision No 234/84/ECSC. 4. Calculation of the adjusted quotas As the purpose of the Article is to provide partial compensation for loss of relativity by an undertaking not benefiting, or benefiting relatively less than other undertakings, from the Articles concerning adjustment, the following Articles should be excluded: - Article 10 (1), under which the Commission authorizes an undertaking to produce amounts in respect of which application has been made and which are in excess of its specific reference figures and compatible with the particular market for material for the production of small tubes. This is a mechanism which, by monitoring the destination of the products, makes it possible to respond to demand in this particular market although the product comes under category Ia in which overall demand follows a different trend. Under this mechanism the products used for production - although monitored - are to some extent treated as products outside the system (e.g. products used for the production of tinplate, of large welded tubes, etc.) and are therefore not eligible to be taken into account in the implementation of this Article; - Article 11 (5), which authorized the Commission to grant additional quotas to an undertaking which, for technical reasons, produces for another undertaking an amount equivalent to that previously produced by that undertaking. This is a technical measure to rationalize work without increasing production; - Article 16, by which the Commission grants references, and therefore additional quotas, to Greek and Irish undertakings for reasons not relating to the situation of these undertakings as such, but to their situation vis-Ã -vis the particular trends in the economies of those two Member States. 5. Calculation of additional quotas Article 9a of Decision No 2177/83/ECSC and Article 9A of Decision No 234/84/ECSC indicate that the additional quotas which may be granted under Article 14e of Decision No 2177/83/ECSC and Article 8 of Decision No 234/84/ECSC are to be taken from the reserve referred to in Articles 9a and 9A taking into account, on one hand the priorities, laid down in the same Article in favour of Article 14, for dealing with individual cases and for agreed supplementary quantities, and on the other hand, the very nature of Article 14e of Decision No 2177/83/ECSC and Article 8 of Decision No 234/84/ECSC which implies that these Articles may not be invoked until after applications under the other Articles dealing with the adjustment of quotas have been dealt with. In addition, as the Articles concerning the adjustment of production differ from the Articles dealing with delivery in the common market, the calculations and the allocation of additional quotas should be made separately. Finally, in accordance with Article 9a and 9A mentioned above, where several undertakings are eligible in one or more categories and where the amount available in the reserve for this category or categories is insufficient to cover all applications, the additional production quotas will be established pro rata on the basis of the reference production figures of the undertakings concerned. Where deliveries in the common market are concerned, if a proportional reduction has to be made, it should be made pro rata on the basis of the reference quantities of the undertakings concerned, HAS ADOPTED THIS DECISION: Article 1 The 'substantial loss' within the meaning of Article 14e of Decision No 2177/83/ECSC and Article 8 of Decision No 234/84/ECSC shall be taken to mean a loss of over 3 %. Article 2 Article 14e of Decision No 2177/83/ECSC and Article 8 of Decision No 234/84/ECSC shall apply in the circumstances set out below where the loss of share within the meaning of Article 3 is more than 3 % of x. Article 3 The loss of relativity during a quarter, by category and by all categories produced by an undertaking, shall be equal to the difference between the ratios (1) and (2) below, calculated as follows for the same quarter: 1.2.3 // (1) = // undertaking's 'basic quotas' Ã  100,00 'basic quotas' for the Community as a whole for the category or categories in question // = x // (2) = // undertaking's 'final quotas' Ã  100,000 'final quotas' for the Community as a whole for the category or categories in question // = y Article 4 The references to be used in laying down the 'basic quotas' within the meaning of Article 3 above shall be those calculated in accordance with the provisions of Articles 6 and 7 of Decision No 2177/83/ECSC and Decision No 234/84/ECSC, including the adjustments granted in applying Article 14d of the first of the above Decisions. Adjustments to the references made under the regime of Decision No 234/84/ECSC shall also be taken into account. Article 5 The 'final quotas' within the meaning of Article 3 above shall be obtained by adding to the 'basic quotas' the sum of the additional quotas granted for the quarter in question under the provisions of Articles 14, 14a, 14b and 17 of Decision No 2177/83/ECSC, Articles 14, 14A, 14B, 14C and 17 of Decision No 234/84/ECSC and Article 10 (2) of the second of the above Decisions. Article 6 The calculations and the allocation of additional quotas granted under the provisions of Article 14e of Decision No 2177/83/ECSC and Article 8 of Decision No 234/84/ECSC shall be made separately for production quotas and for that proportion of the quotas which may be delivered in the common market. Article 7 The additional production quotas and the proportion of these quotas which can be sold on the common market, which may be granted category by category under Article 14e of Decision No 2177/83/ECSC and Article 8 of Decision No 234/84/ECSC, shall be calculated in such a way that the ratio between the final quotas of the undertaking concerned and the final quotas for Community undertakings as a whole in the category in question (including additional quotas granted under the provisions of Article 14e of Decision No 2177/83/ECSC and Article 8 of Decision No 234/84/ECSC shall not differ by more than 3 % from the equivalent ratio between the basic quotas for the undertaking concerned and the basic quotas for Community undertakings as a whole. The quotas and parts of additional quotas referred to above shall be taken from the reserve laid down under the provisions of Articles 9a and 9A of the abovementioned Decisions after processing of the applications made under Articles 14, 14a and 14A, and 14b and 14B. If the amount available in this reserve is insufficient to meet all applications, the quotas and parts of additional quotas shall be established pro rata on the basis of the reference figures for the undertakings concerned. Article 8 Article 14e of Decision No 2177/83/ECSC and Article 8 of Decision No 234/84/ECSC shall be implemented subject to the undertakings concerned submitting applications. Article 9 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1984. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 208, 31. 7. 1983, p. 1. (2) OJ No L 29, 1. 2. 1984, p. 1.